IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 181PA15

                               Filed 29 January 2016

JUSTIN LLOYD

              v.
DANIEL BAILEY, in his individual and official capacity as Sheriff of Mecklenburg
County, and OHIO CASUALTY INSURANCE COMPANY



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 772 S.E.2d 874

(2015), reversing and remanding an order entered on 21 May 2014 by Judge Calvin

Murphy in Superior Court, Mecklenburg County. Heard in the Supreme Court on 7

December 2015.


      Kennedy, Kennedy, Kennedy and Kennedy, LLP, by Harold L. Kennedy, III and
      Harvey L. Kennedy, for plaintiff-appellant.

      Womble, Carlyle, Sandridge and Rice, LLP, by Sean F. Perrin, for defendant-
      appellees.


      PER CURIAM.


      For the reasons stated in Young v. Bailey, ___ N.C. ___, ___ S.E.2d ___ (2016)

(355PA14-2), the decision of the Court of Appeals is affirmed.


      AFFIRMED.